Citation Nr: 1414810	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, including as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, including as due to service-connected PTSD.

3.  Entitlement to service connection for a disability manifested by dizziness, including as due to service-connected PTSD.

4.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression, bipolar disorder, and anxiety, including as due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied, in pertinent part, the Veteran's claims of service connection for obstructive sleep apnea, hypertension (which the RO characterized as high blood pressure), a disability manifested by dizziness (which the RO characterized as dizziness), and for an acquired psychiatric disability other than PTSD, to include depression, bipolar disorder, and anxiety (which the RO characterized as depression), each including as due to service-connected PTSD.  The Veteran disagreed with this decision in October 2010.  She perfected a timely appeal in February 2011 and requested a videoconference Board hearing which was held at the RO in April 2012 before the undersigned Veterans Law Judge.  A copy of the Board hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran contends that she incurred obstructive sleep apnea, hypertension, a disability manifested by dizziness, and an acquired psychiatric disability other than PTSD, to include depression, bipolar disorder, and anxiety, during active service.  She alternatively contends that her service-connected PTSD caused or contributed to each of these claimed disabilities.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

A review of the Veteran's claims file shows that, following VA psychiatric examination in June 2005, the VA examiner opined that it was less likely than not that the Veteran's major depression, in partial remission, was related to active service.  No rationale was provided for this opinion.  The June 2010 VA miscellaneous respiratory diseases examination did not address the issue of whether the Veteran's obstructive sleep apnea was related directly to active service.  See 38 C.F.R. §§ 3.303, 3.304.  Similarly, the VA mental disorders examination dated in July 2010 also did not address the issue of whether the Veteran's acquired psychiatric disability other than PTSD (which was diagnosed as major depressive disorder) was related directly to active service.  Id.  Although a VA audiologist provided a negative nexus opinion concerning the contended etiological relationship between the Veteran's claimed dizziness and active service following VA audiology examination in August 2010, the rationale was, "Onset of dizziness is reportedly recent in contrast to separation.  This opinion is based on the clinical experience and expertise as a licensed audiologist."  No further rationale was provided.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Having reviewed the record evidence, the Board finds that the June 2005 VA psychiatric examination, June 2010 VA miscellaneous respiratory diseases examination, July 2010 VA mental disorders examination, and August 2010 VA audiology examination are all inadequate for VA purposes.  Id.  

The Board notes that it is required to consider all potential theories of entitlement in a service connection claim, including on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304; see also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The Board observes in this regard that judicial review is frustrated in this case because none of the VA examiners who saw the Veteran in June 2005, June 2010, and in July 2010 were asked to address whether the Veteran's claimed disabilities were related directly to active service.  Nor did the RO return these examination reports for addenda in order to ensure that they addressed all of the Veteran's contentions regarding an etiological relationship between her claimed disabilities and active service, including on a direct basis.

The Board also observes that the August 2010 VA audiology examination is inadequate for VA purposes because it suggests that the VA audiologist found the lack of a notation of dizziness at the Veteran's separation physical examination to be persuasive support for her negative nexus opinion concerning the contended etiological relationship between a disability manifested by dizziness and active service.  The Court has held that the lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

A review of the Veteran's Virtual VA paperless claims file shows that several hundred pages of additional VA outpatient treatment records have been associated with this paperless claims file since her most recent VA examinations in 2010.  None of the additional evidence contains etiological opinions concerning the contended causal relationship between the Veteran's claimed disabilities and active service.  This evidence also shows that the Veteran has been diagnosed as having bipolar disorder and anxiety.  

Having set aside the VA examinations of record, the Board finds that there is insufficient evidence to adjudicate the Veteran's currently appealed claims.  The questions of whether the Veteran's obstructive sleep apnea, hypertension, disability manifested by dizziness, and acquired psychiatric disability are related directly to service are medical in nature.  The questions of whether the Veteran's service-connected PTSD caused or contributed to any of these claimed disabilities also are medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for VA examinations to determine the nature and etiology of her obstructive sleep apnea, hypertension, disability manifested by dizziness, and acquired psychiatric disability other than PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for obstructive sleep apnea, hypertension, a disability manifested by dizziness, or for an acquired psychiatric disability other than PTSD since her service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of her obstructive sleep apnea.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea, if diagnosed, was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD.  A complete rationale must be provided for any opinions expressed.  

The examiner is advised that the Veteran contends that she incurred obstructive sleep apnea during active service or, alternatively, her service-connected PTSD caused or contributed to her obstructive sleep apnea.  The examiner is advised further that the lack of in-service complaints of or treatment for obstructive sleep apnea is not persuasive evidence that it did not occur during active service.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of her hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD.  A complete rationale must be provided for any opinions expressed.  

The examiner is advised that the Veteran contends that she incurred hypertension during active service or, alternatively, her service-connected PTSD caused or contributed to her hypertension.  The examiner is advised further that the lack of in-service complaints of or treatment for hypertension is not persuasive evidence that it did not occur during active service.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of her disability manifested by dizziness.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any peripheral vestibular disability currently experienced by the Veteran, including dizziness or vertigo, if diagnosed.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by dizziness, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by dizziness, if diagnosed, was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that she incurred a disability manifested by dizziness during active service or, alternatively, her service-connected PTSD caused or contributed to her disability manifested by dizziness.  The examiner is advised further that the lack of in-service complaints of or treatment for a disability manifested by dizziness is not persuasive evidence that it did not occur during active service.

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of her acquired psychiatric disability other than PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability other than PTSD currently experienced by the Veteran, including depression, bipolar disorder, or anxiety, if diagnosed.    

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression, bipolar disorder, or anxiety, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression, bipolar disorder, or anxiety, if diagnosed, was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD.  To the extent possible, the examiner is asked to state whether the Veteran's symptomatology attributable to PTSD can be separated from her symptomatology attributable to an acquired psychiatric disability other than PTSD, if diagnosed.  A complete rationale must be provided for any opinions expressed.  

The examiner is advised that the Veteran contends that she incurred an acquired psychiatric disability other than PTSD, to include depression, bipolar disorder, and anxiety, during active service or, alternatively, her service-connected PTSD caused or contributed to her acquired psychiatric disability other than PTSD.  The examiner is advised further that the lack of in-service complaints of or treatment for an acquired psychiatric disability other than PTSD is not persuasive evidence that it did not occur during active service.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising her of the consequences of her failure to report to the examinations.  If she fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review the completed examination reports and determine whether the REMAND directives have been met.  If not, then return the examination report to the appropriate clinician for an addendum which provides the requested opinions.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

